Citation Nr: 0827521	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Boston, Massachusetts, which denied a petition to reopen a 
claim for service connection for a back disability.

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. An unappealed RO rating decision dated in March 1955, of 
which the veteran was notified in the following month, denied 
the veteran's claim for service connection for a back 
disability.

2. Additional evidence received since the March 1955 decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a back disability.




CONCLUSIONS OF LAW

1. The March 1955 rating decision denying a claim for service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence to reopen the claim of 
entitlement to service connection for a back disability has 
been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the petition to reopen has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

II. Petition to Reopen

The veteran contends that he has back disability as a result 
of falling into a foxhole and hitting his back while in 
Korea.  He previously filed a claim for service connection 
for a back disability in November 1954.  This claim was 
denied by the RO in an unappealed March 1955 rating decision.  
This decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The March 1955 rating decision denied the veteran's claim for 
service connection for a back disability because service 
medical records contained no reference, history, findings or 
diagnosis concerning the claimed disability and because no 
disease was found upon VA examination in February 1955.  In 
order for the claim to be reopened, the veteran must have 
submitted evidence showing that he has a current disability 
that is related to service.  

Since the March 1955 rating decision, the veteran has 
submitted various medical statements from Dr. Nowak, 
Chiropractor, Dr. Gartman, M.D. and Dr. Ross, M.D. concerning 
his back disability.  Private treatment records dated in May 
2006 from Dr. Gartman and VA treatment records have also been 
associated with the record.  In addition, the veteran has 
submitted numerous lay statements indicating that he injured 
his back in Korea.  

The medical evidence showing treatment for the back and the 
lay statements suggesting an in-service back injury are 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim.  The 
evidence also relates to an unestablished fact necessary to 
substantiate the claim, specifically, presence of a current 
disability that is related to service.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and VA must 
review the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim for service 
connection for a back disability has been received; to that 
extent only, the appeal is granted.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Because the claim for service connection for a back 
disability has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided, 
as well as further notification.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Specifically, the 
veteran must be provided all notification under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A for the reopened claim, as required 
for all claims being reviewed de novo.  See also 38 C.F.R. § 
3.159.

In addition, the record reveals that the veteran is currently 
in receipt of disability benefits from the Social Security 
Administration (SSA).  In a January 2007 statement, the 
veteran indicated that he has been receiving SSA benefits 
since 1983, after having back surgery.  The Board notes that 
SSA records have not yet been associated with the claims 
file.  

The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from the SSA and that 
records from that agency may be relevant, VA has a duty to 
acquire a copy of the decision granting Social Security 
disability benefits and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request the 
veteran's SSA medical records and any determination of 
benefits made by SSA.

Following the aforementioned evidentiary development, the 
veteran should be scheduled for a VA medical examination to 
assess the current nature and etiology of his back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake all 
notification and development actions 
required by law with respect to the 
veteran's claim.  See 38 U.S.C.A. §§ 
5102, 5103, and 5103A; 38 C.F.R. § 3.159.  
Specifically, the veteran should be 
notified of the evidence and information 
necessary to substantiate his reopened 
claim for service connection for a back 
disability.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim, and provide information 
regarding assigned ratings and effective 
dates.

2. The AOJ should also obtain from the 
Social Security Administration (SSA) 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that 
claim.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.  

3. The AOJ should then schedule the 
veteran for a VA medical examination to 
assess the current nature and etiology of 
his back disability.  The entire claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should render an opinion as 
to whether the disability is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to the 
veteran's military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability).  
The examiner should provide a complete 
rationale for any opinion provided.  

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a back disability.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


